Exhibit August 4, 2009 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Megan Washbourne 918-588-7572 ONEOK Announces Second-quarter 2009 Earnings; Updates 2009 Earnings Guidance TULSA, Okla. – Aug. 4, 2009 – ONEOK, Inc. (NYSE: OKE) today announced second-quarter 2009 earnings of 39 cents per diluted share, unchanged from the same period last year.Net income attributable to ONEOK was $41.7 million in the second quarter 2009, compared with $41.9 million in the same period in Net income attributable to ONEOK for the six-month period ended June 30, 2009, was $164.0 million, or $1.55 per diluted share, compared with $185.7 million, or $1.75 per diluted share, in the same period last year. ONEOK also updated its 2009 earnings per share guidance to the range of $2.40 to $2.70 per diluted share from its previous range of $2.25 to $2.75 per diluted share – which raised the midpoint to $2.55 per diluted share from $2.50 per diluted share. “During the quarter, we benefited from volume increases in the ONEOK Partners segment, despite the effect that lower commodity prices had on certain businesses in the partnership,” said John W. Gibson, ONEOK chief executive officer.“Our energy services segment also turned in a strong performance in the second quarter. “Strong cash flows, combined with a solid operating performance in the first half of the year, give us confidence in our earnings guidance for 2009, despite a challenging industry and economic environment,” Gibson added. Second-quarter 2009 operating income was $154.8 million, compared with $173.0 million for the second quarter 2008.The reduction was primarily the result of significantly lower realized commodity prices in the ONEOK Partners segment.The distribution segment was down slightly, compared with the same period last year.These decreases were partially offset by improved transportation margins in the energy services segment. Year-to-date 2009 operating income was $447.8 million, compared with $506.1 million for the same period last year.The decrease was primarily driven by significantly lower realized commodity prices and narrower NGL product price differentials in the ONEOK Partners segment.This decrease was partially offset by increased volumes from the Overland Pass -more- ONEOK Announces Second-quarter 2009 Earnings; Updates 2009 Earnings Guidance August 4, 2009 Page 2 Pipeline and the Guardian Pipeline extension and expansion in the ONEOK Partners segment.In addition, the energy services segment had improved transportation margins, and the distribution segment continued to benefit from the implementation of new rate mechanisms. Second-quarter 2009 operating costs were $210.1 million, compared with $188.1 million in the same period last year.Year-to-date 2009 operating costs were $397.1 million, compared with $381.4 million in the same period in 2008.The increases were primarily the result of higher operating costs at ONEOK Partners’ fractionation facilities, which included incremental operating expenses associated with the recently expanded Bushton fractionator, and incremental costs associated with the Overland Pass Pipeline; and higher employee-related costs, partially offset by lower bad-debt costs in the distribution segment. SECOND-QUARTER 2: · Operating income of $154.8 million, compared with $173.0 million in the second quarter last year; · ONEOK Partners segment operating income of $124.8 million, compared with $163.7 million in the second quarter 2008; · Distribution segment operating income of $9.9 million, compared with $12.0 million in the second quarter 2008; · Energy services segment operating income of $19.4 million, compared with an operating loss of $4.4 million in the second quarter 2008; · ONEOK Partners completing a public offering of common units, generating net proceeds of approximately $241.3 million; · Receiving approval to increase rates by $1.1 million, recover the fuel-related portion of bad debts and the carrying costs for natural gas in storage in the distribution segment’s central Texas service area, which includes Austin; · Filing under the performance-based rate structure for a base rate increase in the distribution segment’s Oklahoma jurisdiction for $66.1 million – the first base rate adjustment since 2005 – which, if approved, would incorporate several existing riders, effectively reducing the requested rate increase to a net amount of $37.6 million; · ONEOK, on a stand-alone basis, ending the quarter with $329.9 million in short-term debt, $1.2 billion available on its existing credit facilities, $15.2 million of cash and cash equivalents and $399.9 million of natural gas in storage; · Distributions declared on the company’s general partner interest in ONEOK Partners of $24.0 million for the second quarter 2009; distributions declared on the company’s limited partner interest in ONEOK Partners of $45.8 million for the second quarter 2009; · ONEOK stand-alone cash flow from continuing operations, before changes in working capital, of $296.6 million for the six-month period 2009, which exceeded stand-alone capital expenditures and dividends of $169.9 million by $126.7 million; -more- ONEOK Announces Second-quarter 2009 Earnings; Updates 2009 Earnings Guidance August 4, 2009 Page 3 · Continuing progress on environmental initiatives, reporting less than 1 percent of total throughput of lost-and-unaccounted-for natural gas; and less than 5 million metric tons of carbon dioxide-equivalent emissions during the recently completed 2008 review; · Increasing the quarterly dividend to 42 cents, payable on Aug. 14, 2009, to shareholders of record at the close of business July 31, 2009, an increase of 2 cents from the previous quarter; and · Announcing the retirement of James C. Kneale, president and chief operating officer, effective Jan. 1, 2010, and the promotion of Robert F. Martinovich to chief operating officer of ONEOK and Terry K. Spencer to chief operating officer of ONEOK Partners, effective July 16, 2009. SECOND-QUARTER AND YEAR-TO-DATE 2 ONEOK Partners ONEOK Partners’ second-quarter 2009 operating income was $124.8 million, compared with $163.7 million in the same period last year. The second-quarter 2009 results were lower, compared with the prior year, primarily due to a $34.0 million decrease from lower realized commodity prices in the natural gas gathering and processing business; a $7.4 million decrease from the effect of lower natural gas prices on retained fuel in the natural gas pipelines business; and a $7.1 million decrease from narrower NGL product price differentials in the natural gas liquids gathering and fractionation business.These decreases were partially offset by a $23.5 million increase in the natural gas liquids businesses, primarily from increased NGL throughput from the Overland Pass Pipeline, as well as new supply connections; and an $8.3 million increase from incremental natural gas transportation margins as a result of the Guardian Pipeline expansion and extension that went into service in February 2009. For the first six months 2009, ONEOK Partners’ operating income was $249.6 million, compared with $314.3 million in the same period a year earlier. The six-month results declined primarily due to $61.4 million in lower realized commodity prices in the natural gas gathering and processing business; $28.0 million in narrower NGL product price differentials in the natural gas liquids gathering and fractionation business; and $11.7 million from the effect of lower natural gas prices on retained fuel in the natural gas pipelines business.These decreases were partially offset by a $47.6 million increase in the natural gas liquids businesses, primarily from increased NGL throughput on the Overland Pass Pipeline; and a $13.2 million increase in incremental natural gas transportation margins related to the Guardian Pipeline expansion and extension that went into service in February 2009. Second-quarter 2009 operating costs were $100.5 million, compared with $87.2 million in the second quarter 2008.Six-month 2009 operating costs were $190.0 million, compared with -more- ONEOK Announces Second-quarter 2009 Earnings; Updates 2009 Earnings Guidance August 4, 2009 Page
